Citation Nr: 0713645	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy in the upper and lower extremities.

2.  Entitlement to service connection for hypertension on a 
direct basis.

3.  Entitlement to service connection for hypertension 
secondary to service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The claim of entitlement to service connection for 
hypertension secondary to service connected PTSD is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has a current diagnosis of 
peripheral neuropathy in the upper or lower extremities.

2.  The preponderance of the evidence is against a finding 
that hypertension was present in-service; that hypertension 
manifested itself to a compensable degree within a year 
following separation from active duty; or that hypertension 
is causally linked to any incident of or finding recorded 
during service.


CONCLUSIONS OF LAW

1.  The veteran's claimed peripheral neuropathy in the upper 
and lower extremities were not incurred or aggravated during 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.  The veteran's hypertension was neither incurred nor 
aggravated by military service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003 letter sent to the veteran by the RO apprised him of 
most of the information and evidence needed to substantiate 
the claim, and that any information the RO neglected to 
provide did not result in prejudice to the veteran. 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

Written notice provided in March 2003, prior to the appealed 
decision in August 2003, as well as the subsequent written 
notice provided in March 2006, informed the veteran about the 
type of evidence needed to support his claims for service 
connection, namely, proof that his hypertension and 
peripheral neuropathy either began during service, is 
causally linked to some incident of or finding recorded 
during service or was present to a compensable degree within 
a recognized presumptive period.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, the March 2006 letter provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal should service connection be granted in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Significantly, while the March 2006 Dingess notice was not 
provided until after the appealed from August 2003 rating 
decision, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
That is, there has been no plausible showing of how the 
essential fairness of the adjudication was affected.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 
20 Vet. App. 427 (2006).

In view of the above, the Board finds that the RO complied 
with VA's duty to assist the veteran.  38 U.S.C.A. § 5103(a); 
See also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
See also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available service medical records and 
service personnel records as well as all identified and 
available post-service medical records, including the 
veteran's records from Dr. MP and Dr. SD (initials used to 
protect the veteran's identity) as well as from the Vet 
Center.  Furthermore, in March 2006, the veteran notified the 
RO that he had no additional evidence to file in support of 
his claims.  

While the record does not include any of the veteran's pre-
2000 medical records, the Board finds that VA adjudication of 
his claims may go forward without these records because the 
veteran was asked to identify the location of these records 
so VA could obtain them on his behalf (see, for example, VA 
letters dated in March 2003 and March 2006) and despite being 
given years to do so he has never identified any other 
records.  See Wood v. Derwinski, 1 Vet. App. 190 192 (1991), 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
("the duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence.").

Likewise, while VA did not obtain a medical opinion as to the 
origins of the veteran's alleged peripheral neuropathy and 
hypertension, the Board finds that VA adjudication of his 
appeal may go forward without such opinions because service 
medical records were negative for complaints, diagnoses, or 
treatment related to peripheral neuropathy or hypertension, 
the post-service record does not include a diagnosis 
peripheral neuropathy in either the upper or lower 
extremities, and the first diagnosis of hypertension does not 
appear in the record until almost forty years after his 
separation from active duty.  See Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  
That is , in view of the foregoing circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  

Hence, VA has fulfilled its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, such error is harmless 
since there is no evidence the error reasonably affects the 
fairness of the adjudication. ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Claims

The veteran contends that his peripheral neuropathy in the 
upper and lower extremities and hypertension began during or 
as the result of his military service.  As to the peripheral 
neuropathy, it is also argued that it was caused by his 
exposure to the herbicide Agent Orange while serving in the 
Republic of Vietnam.  (The claim of service connection for 
hypertension secondary to the veteran's service-connected 
PTSD will be addressed in the remand below).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304 (2006).

Also, certain chronic diseases, including a hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  
For these Vietnam war veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of presumptive diseases includes, among other 
diseases, acute and subacute peripheral neuropathy that 
appears within weeks or months of exposure to Agent Orange 
and resolves within two years of date of onset.  38 C.F.R. 
§ 3.309(e) (Note (2)).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Peripheral Neuropathy

The service medical records and the post-service medical 
record are negative for complaints, diagnoses, or treatment 
related to peripheral neuropathy in the upper or lower 
extremities.

As the preponderance of the competent evidence is against 
finding that the veteran currently has peripheral neuropathy 
in the upper or lower extremities, service connection for 
this disability must be denied on a direct and a presumptive 
basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 
38 C.F.R. §§ 3.303, 3.307, and 3.309; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

Hypertension

While the service medical records show the veteran's blood 
pressure at his September 1967 separation examination was 
elevated at 120/92, they are negative for a diagnosis of 
hypertension.  In fact, the first diagnosis of hypertension 
is not found in the record until 2003.  See April 2003 
examination from Dr. MP.  

Tellingly, the record is silent for a medical opinion 
directly linking the veteran's current hypertension to his 
military service.  38 C.F.R. § 3.303; Rabideau, supra.  It is 
also pertinent to point out that the first diagnosis of 
hypertension does not appear in the record until almost forty 
years after the veteran's 1967 separation from active duty.  
Such negative evidence weighs against the claim for direct 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).   Furthermore, the presumptions found at 38 C.F.R. 
§ 3.307, 3.309 also do not help the veteran because the 
medical records do not show his being diagnosed with 
hypertension in the first post-service year.  

Accordingly, the preponderance of the evidence is against the 
claim for direct service connection for hypertension.  
38 C.F.R. § 3.303, 3.307, 3.309. 

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's 
statements to the RO or the claimant's statements to his 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide opinions relating to the diagnosis 
or etiology of diseases or disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements are not probative evidence as to the issues on 
appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claims for service 
connection for peripheral neuropathy in the upper and lower 
extremities and direct service connection for hypertension, 
the doctrine is not for application.  See also, e.g., Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for to peripheral neuropathy in the upper 
and lower extremities is denied.

Service connection for hypertension on a direct basis is 
denied.


REMAND

As to entitlement to service connection for hypertension 
secondary to service connected PTSD, while the veteran raised 
this theory of entitlement in his October 2003 notice of 
disagreement and the Court has held that the Board is 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus to consider 
all potentially applicable theories of entitlement (see AB v. 
Brown, 6 Vet. App. 35 (1993)), the RO has neither adjudicated 
the secondary service connection claim nor provided the 
veteran with the laws and regulations governing claims for 
secondary service connection under 38 C.F.R. § 3.310 (2006) 
(71 Fed. Reg. 52744 (2006) (amendment to 38 C.F.R. § 3.310)).  
Therefore, a remand to correct this oversight is required.  
38 C.F.R. §§ 19.9, 19.29, 19.31 (2006); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Since a medical opinion as to the relationship, if any, 
between the veteran's PTSD and hypertension is critical to 
this claim (see Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc)), on remand VA should also obtain a medical opinion as 
to this relationship.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this issue is REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC should provide the veteran 
with the amendment to 38 C.F.R. § 3.310 
(2006) (71 Fed. Reg. 52744 (2006) and 
provide the veteran an opportunity to 
respond. 

2.  The RO/AMC should afford the veteran 
a VA medical examination in order to 
ascertain the relationship between his 
hypertension, if any, and his service-
connected PTSD.  The claims folder is to 
be furnished to the examiner for review.  

Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a)  Is it at least as likely 
as not (50 percent or higher 
degree of probability) that the 
veteran's hypertension was 
caused by his service-connected 
PTSD?  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected hypertension 
was aggravated by his PTSD?  

The examiner is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.  

The examiner is also informed 
that aggravation is defined for 
legal purposes as a chronic 
worsening of the underlying 
condition versus a temporary 
flare-up of symptoms, beyond 
its natural progression.  If 
aggravation is present, the 
clinician should indicate, to 
the extent that is possible, 
the approximate level of 
hypertension present (baseline; 
i.e., approximate average blood 
pressure) before the onset of 
the aggravation.   

If the examiner must resort to 
speculation to answer any 
question, he or she should so 
indicate.  The examiner is also 
requested to provide a 
rationale for any opinion 
expressed.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with the Court's holding in 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO/AMC must readjudicate 
the veteran's claim.  If the claim 
remains denied, the RO/AMC should issue 
an appropriate SSOC that includes 
citation to 38 C.F.R. § 3.310 (2006) (71 
Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310)) as well as Allen, 
supra, and provide the veteran an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


